Appeal from an order of the Supreme Court, Ontario County (William F. Kocher, A.J.), entered February 14, 2008. The order granted the application of claimant for leave to serve a late notice of claim.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on April 20, 2009 and filed in the Ontario County Clerk’s Office on May 27, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Fahey, Garni and Pine, JJ.